.   '
t'


                                                                    October 14, 2015
        Court of criminal Appeals
        PO Box l230i3
        Austin, Texas       78711-2308

        RE: Writ ot Mandamus
            EX P~.il'rE ,JAMES MICHI'.EL BEA'l'TIE
            T/C No .. 1215016

        Dear: Court Clerk,.

              Ph~ase    find ·=nclosed my Application For V.Jr:it of Mandam1.:.s with attached
        Exhibits to be filed and pres.ented to thj.s C·::>•.li:-t to compel the Harr:is County
        Distxict Ciherk to fo.r:ward the haDeas ;;or-pus 11.07 file to this Court.
              I would r-equest notification upon receipt and of any action taken           iYt   ·c.he
        Court please.
              T:'1ank you for y•:mr time and assistance in .thj_8 matter, it is greatly
        appreciated and welcomed.



                                                              ~~-8~
                                                                 James M:i.chael Beattie
                                                                 Pro Se
                                                                 TD•::::J-ID # 1879331
                                                                 Smith Unit
                                                                 l313 CR 19
                                                                 Lamesa, 'l'exas 79331
        enclos:Jre (s): l

     cc: file
     CERTIFIED MAIL NO. 7010 0780 0002 0207 5146




                                            RECEIVED IN
                                     COURT OF CRIMINAL APPEALS

                                            OCT lg 2015
                                         Abel Acosta, Cle~h
        ,.                                           IN THE
                                           COURT OF CRIMlN.AL APPEAL-s
                                                    OF TEXAS

                                                            §
             EX PARTE                                                   NO .•
                                                            §                   --·--------·--------
             JAMES MICHAEL BEATTIE                                              T/C no. 1215016-A
                                                            §

                                       APPLICATION FOR WRIT OF        ~~NDAMUS


             TO THE HONORABLE COURT OF CRIMINAL APPEALS:

                  COMES NOW   I   James Michael Beattie, Relator Pro Se, in the above styled numbered
             cause, and respectfully files and submits this his      A~plication      For Writ of Mandamus,
             pursuant to Rule 72 of the Texas Rules of Appellate Procedure, and would show the
             Court the following in support of mandamus relief.
                                                           I.
             RELATOR
                  James.Michael Beattie, TDCJ-ID    ~   1879331, is an offender incarcerated at the Smith
             Unit of TDCJ and is appearing pro se, who can be located at 1313 CR 19, Lamesa, Texas
             79331.
                  Relator has exhausted his remedies and has no other adequate remedy at law.
                  The act sought to be compelled is ministerial, not discretionary in nature. Texas
             Code of Criminal Procedure, Article 11.07 requires the Respondent to immediately
             transmit to the Court of Criminal Appeals a copy of the application for writ of habeas
             corpus, any answers filed, other pleadinqs, and a certificate recitinq the date upon
             which that finding was made (hereinafter "habeas record"), if the convicting court
             decides that there are no issues to be resolved or at the conclusion of resolvinq issues.
                  Article 11.07 requires the Respondent to mail or deliver to Relator a copy of any
             answer, motion, order, or other pleadinq relatinq to an application for writ of habeas
             corpus filed by the State's attorney or the Court.
                  Texas Rules of Appellate Procedure 73.4 requires additional duties the Respondent
             must comply with, includinq to immediately transmit to the Court of Criminal Appeals
             the "habeas record" at the conclusion of the 180-day period of time to resolve
             desiqnated issues.
                  The 180-day period of time has expired. No copy of the habeas reocrd has been
             transmitted to the Court of Crimianl Appeals. Nor has there been an extension of time
        · requested or qranted. Had such documents been transmitted to the Court of Criminal
             Appeals by Respondent as required by statute, Relator would· have recieved notice from
             the Court of Criminal Appeals. Further, the Respondent has not mailed or delivered any
1
    •        copy of the habeas record to the Relator, except for order desiqnatinq issue to be
             resolved.
                                                    II.
RESPONDENT
    Respondent Chris Daniels, in his/her capacity as District Clerk of Harris County,
Texas has a ministerial duty to recieve and file all papers in a criminal proceeding,
and perform all other duties imposed on the clerk by law pursuant to Article 2.21, ~nd
is responsible under Article 11.07 and T.R.A.P. 73.4 to perform specific duties relating
to an application for writ of habeas corpus. Chris Daniels, District Clerk, Harris
County, may be served at his/her place of business at 201 Caroline St., Ste 420, PO Box
4651, Houston, Texas            77210-4651.
                                                   III.
VIOLA'riONS OF, ARTICLE  ~·;·
                                     11~07    AND '£.R.A.P. 73.4
              The respondent has violated Article 11.07 by failing to immediately transmit a
copy of the "habeas record" to the Court of Criminal Appeals within the time prescribed
by law and within a reasonable time from the date on which thedocuments were requested
to be transmitted.
              The Respondent violated Article 11.07 by failinq to mail or deliver to Relator a
copy of the "habeas record" within a reasonable time from the date on which the Reiator
requested the documents to be delivered.
              'l'he Respondent has violated Rule 73.4 by failinq to provide a copy and immediately
transmit the "habeas corpus" to the Court of Criminal Appeals within the time prescribed
by law and within a repsonable time from the date on which the documents were requested
to be transmitted.
              Request for transmittal of the "habeas record", as well as, copy of "habeas record"
to be mailed and delivered to Relator, were made by the Relator to Harris County District
Clerk Chris Daniels by Certified letters dated September 7, 2015 and October 7, 2015,
pursuant to Article 11.07 and Rule 73.4. True and correct copies of the above letters
are attached hereto as Exhibits "A" and "B" and are incorporated by reference herein
for all purposes.
     To date Relator has not received no response from Respondent reqardinq Relator's
request for transmittal of "habeas record" to the Court of Criminal Appeals or copies
to be delivered to Relator.
     As is clear from Relator's letters, Relator has repeatedly put Respondent on
notice that Relator seeks transmittal of "habeas record" to the Court of Criminal Appeals
and
  ...
,.,'•·
      deliver copies requested to Relator, duties required by law. Relator has qone well
         ·,


:beyond any requirements or obligations imposed upon him by the Code of Criminal Procedure
and Rules of Appellate Procedure.
              In contrast to Relator's efforts, Respondent has. wholly failed to C:omply with the
Article 11.07 and Rule 73.4 duties, is acting in bad faith, and has also failed to
afford Relator the professional and common courtesy of any written responses            to his
correspondences and requests. ,
  .   \




          the duties of the clerk is clearly defined by Article 11.07 and Rule 73.4. The
Respondent is in violation of these procedures, ministerial duties and thus the laws
of this State.

                                     PRAYER. FOR RELIEF

          WHEREFORE, PPDUSES CONSIDERED, RELATOR JAMES MICHAEL BEATTIE, PRO SE, RESPECTFULLY
requests a finding that the Respondent did not transmit documents to the Court of
Criminal Appeals and did not deliver documents to Relator within a reasonable time
after the date they were requested and that Relator brought this litigation in good
faith and has substantially prevailed. Relator prays for an Order directing Respondent
to transmit copy of "habeas record" to the Court of· Criminal Appeals and deliver to
Relator copies of documents as directed in Article 11.07 and Rule 73.4 and as requested
in Relator• s letters (Exhibits "A" and "B").

                                                          Respectfully· Submitted,
Dated: OC'l':)BER 14, 2015
                                                         ~'vhfo~
                                                          James Michael Beattie
                                                          Relator Pro Se
                                                          TDCJ-ID # 1879331
                                                          Smith Unit
                                                          1313 CR 19
                                                          Lamesa, Texas 79331


          I, James Michael Beattie, declare under penalty of perjury, that the foregoing
is true and correct, and further certify, that a true and correct copy has been served
upon Respondent Chris Daniels, PO Box 4651, Houston, Texas         77210-4651 by placing in
the Smith Unit/TDCJ Prison Legal Mail System on this the 14th. day of       October , 2015.



                                                         b::~lqe~
                                                          TD~-ID  # 1879331
                                                          Smith Unit/TDCJ
                                                          Relator Pro Se
                                                                                                                                      1 .
                                                                                                          Se~:>tember .7,. 2015i~~: .
Harris County:Oistrict_ Clerk
1?0 Box 4651 -~· ·                                                                                                                 .>,c_T,




Houston,., '.£ex~:} 7J210:-4651

RE ~ Habeas Corpu~. Applic~tion                                            . ,.
             E~ I?AR~E Jl~ES                    MICHAEL        BEA~TlE
             T/C      No~ 1215016~~


Dear             Di~trict              Clerk1..

                 'lhi~
           letter is a tornlal r~q\,lest for comi;>liance with the duties coi)tained in .Article
11.07 of. the 'l'e~as · Code of.·· Criminal Procedure ana· 'texas Rules of Appellate l?£"ocedur~ 73' ·.
 .       .        .          '. .      .·                  .   .   .              .           .                   .   '    .            .
as such x:egards to the Application for Writ of Habeas_ Corpus :a:·.eceived· l:.?Y this Ot:l::ice on
Ap;il             71 20151                  that is before the 35lst Disttict Court for determination a11d ruling •.
                 The .Court on June 1: 2015 designated one (l) ise.ue to be r~soivea. 'While A~t. · 11Qo7
does not provide a statuto:r.y period o:t time to resolve such-issues,.it -should be-noted.
                                  -'                                   '
t.he Te:leriod. This period is to conduct a heaf~ng and issue.
     .   •   .           '    '             !      .   ~                                                                   '
                                                                                                                                   a written· Findi~.· of  .


~·ac;s and Conclusions of Law, t.hen transmit to the CoUrt of Criminal Appeals after 10-Qay
period for objections.·
                                                                                                                                              .··.
     As t9 .the.- above referenced case, the 180-day periOd is about                                                            to; expire.          ~ therefore
request that.. the Court· issue iis Finding of Facts and C~ncl~sions of. ~w within ~he. hext
30 days from,th~ date                              of      this let~er• l further requeab that at co~~iusion ot the'3d~~
peri~d~ the entire hclbeas record, incl~iny Applciation, Memorimdum, Exhi~its, AC!dendUIIt(s),
cot·respondences and . any-
                       .
                            answer, motions, pleadings, orders, Finding· :ot >!!'acts and Concl_usion
                                                                                                   .


o:t.Law, and obJections be del'iiered to me at the address below and                                                             ~tansmitted          to the Clerk
of the Court ot Criminal Appeals.
                 Thank you for iOUr time and assistnace in this                                          matte~:,         it is greatl)'     ap~reciated

and welcomed • l a\-Iai t the Court and this Office's actions.

                                                                                                               ncerely,

                                                                                                           ~~~;·B.a&-
                                                                                                  .. ,
                                                                                                          Ja   s ~lichael Beattie
                                                                                                          1ip£;licant~ l?to Se
                                                                                      '''t.
                                                                                                          'XDCJ-ID fr.· -1879331·
                                                                                                          Smith Unit
                                                                                                          1313 CR 19'
                                                                                                          Lamesa, 'l'exas ·79331

cc: file ·
C£R'rlFIED MAlL NO. 7010. 0780 0002 0200 0423
                                                                                '   '   ~   .
                         .   'I.·                                                        ''
                                                                                October 7,  2015 .
,Hcn:rj,s c~t.y District Clerk
 ro Box 4651 · '
 1-loustqn, TX 1210-4651 ·. . ,

m:·:.   1-labeaa· corpus Application~ 2nd Notice
        EX PAR'l'E JAMEs MICHAEL BEA'l'TiE
        T./C No. 121~016-A    ·
                                                 ..
Dear     Dist:dct Clerk,·

        . This letter is a second forrral request for this effice arid· the Court to                                     tal~e   action
in resolving' ,the issues               des:Lgn~ted        with regards to 1;he 11.07 Writ of, Habeas Corpus ·
                     .              '       .....,·.:1                .                           .         '
Application t·eeeiv.ed and filed .in the above referenced case on                               A:~;~ri1   7; 2.015 •
        . 'l'he Col.ll:·t: has had ·180 days to resolve the issue designated and issue a Finding of··.
Facts and. ConclusioriS ot Law. '!he Court has failed to complete this· task within the·
time. pericd. ~llowed, pursuant                   to Texas Rules of Aj:>J:)ellate Pt·ocedure 7~.                 ·
        .. ~eretore, .1 request the aat·ris .County District Clerk immeciiately Jterform its duty
pursuant. to     Sta~        Law. and teansmit.. the ·entire          ~habeas   recorci to the Court of Crimianl
Apjteals and deliver a copy to                   roe     at. the address below. Fai1ur·e by this Office or the
Court to ordf7r such· action will. result in pleadings to a·higher Court deemed·necessa1:y
to receive p;o~er·and necessary•results and relief in this case.
         Thank you for you1: time and                    ~sistance   in· this matter, ·it is          ~:~r'Pc!lt:ly   appreciated
and.welcomed~      l awC;lit this Otfice's immediate action.



                                                                                ~~-~~
                                                                             · James·Michael Beattie·                    ·
                                                                                Applicant Pro Se
                                                                               ·TOCJ-lD .~ 1879331
                                                                                Smith Unit    · ·
                                                                                1313 CR 19·
                                                                                Lalnesa, Texas 79331

cc: file
CERTIFIED MAlL.· No. '7008 1140 0004 92.24 0432